"Complaint of Contempt of Order and Extortion," we lack jurisdiction to
                consider this appeal. Accordingly, we
                           ORDER this appeal DISMISSED.




                                       Pahaguirre


                                          J.
                Douglas                                  Cherry




                cc: Hon. Jim C Shirley, District Judge
                     Richard L. Milbourn
                     Attorney General/Carson City
                     Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A